SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D/A (RULE 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 (a) (Amendment No. 3) Colonial Commercial Corp. (NAME OF ISSUER) Common Stock, par value $.05 per share (TITLE OF CLASS OF SECURITIES) COMMON STOCK: 195 (CUSIP NUMBER) Goldman Associates of New York, Inc. c/o Colonial Commercial Corp. 275 Wagaraw Road Hawthorne, New Jersey 07506 (NAME, ADDRESS AND TELEPHONE NUMBER OF PERSON AUTHORIZED TO RECEIVE NOTICES AND COMMUNICATIONS) December 31, 2008 (DATE OF EVENT WHICH REQUIRES FILING OF THIS STATEMENT) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.£ Note. Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. Cusip No. 195 13D Page 2 of 6 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Goldman Associates of New York, Inc. 11-1767996 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF F UNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2 (e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York 7 SOLE VOTING POWER NUMBER OF SHARES 979,255 shares of common stock1 BENEFICIALLY 8 SHARED VOTING POWER OWNED BY EACH N/A REPORTING 9 SOLE DISPOSITIVE POWER PERSON WITH 979,255 shares of common stock1 10 SHARED DISPOSITIVE POWER N/A 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 979,255 shares of common stock1 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES T 2 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 21.04% 14 TYPE OF REPORTING PERSON CO 1 Michael Goldman is the President and majority shareholder of Goldman Associates of New York, Inc. (“Goldman Associates”) and is also Chairman of the Company.Goldman Associates is the owner of 979,255 shares of Common Stock (“Goldman Shares”). Mr. Goldman is the owner of 247,009 shares of Common Stock, 91,065 shares of Convertible Preferred Stock, and the beneficial owner of the Goldman Shares. 2 Excludes 247,009 shares of Common Stock and 91,065 shares of Convertible Preferred Stock owned by Michael Goldman.Goldman Associates disclaims beneficial ownership of these shares. Cusip No. 195 13D Page 3 of 6 ITEM 1. SECURITY AND ISSUER. The title of the class of equity securities to which this statement relates is common stock, par value $.05 per share (the "Common Stock"), of Colonial Commercial Corp., a New York corporation (the "Company"). The address of the principal executive office of the Company is 275 Wagaraw Road, Hawthorne, NJ 07506. ITEM 2. IDENTITY AND BACKGROUND. Name: Goldman Associates of New York, Inc. 11-1767996 State of Organization: New York Business Address: 17305 St James Court, Boca Raton, FL 33496 Present business: Investment Company Criminal Proceedings: None Applicable Civil, Judicial or Administrative Proceedings: None ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. Not Applicable. ITEM 4. PURPOSE OF TRANSACTION. Goldman Associates acquired the interests in the Company described in this Schedule 13D/A for investment purposes. (a)–(i) Not Applicable. (j) The reporting person currently has no plans or proposals which relate to, or may result in, any of the matters listed in Items 4(a)-(i) of Schedule 13D (although the reporting person reserves the right to develop such plans). ITEM 5. INTEREST IN SECURITIES OF THE ISSUER. (a) See Items 11 through 13 set forth on the cover page of this Statement. (b) See Items 7 through 10 set forth on the cover page of this Statement. (c) N/A (d) The shareholders of Goldman Associates have the right receive the proceeds from the sale of Common Stock held by Goldman Associates in accordance with such shareholder’s percentage ownership interest in Goldman Associates. (e) N/A Cusip No. 195 13D Page 4 of 6 ITEM 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH THE ISSUER. (a) Pursuant to a Private Placement Purchase Agreement dated February 3, 2004, effective February 12, 2004, between the Company and Michael Goldman, Mr. Goldman purchased 170,000 shares of Common Stock at $.60 per share at an aggregate purchase price of $102,000. (b) Pursuant to a Private Placement Purchase Agreement dated July 30, 2004, Goldman Associates purchased 600,000 shares of Common Stock and a warrant (“Warrant”) to purchase 150,000 shares of Common Stock, at an exercise price of $3.00 per share, for a purchase price of $750,000. Goldman Associates also purchased a subordinated secured note (“Note”), as amended, for a purchase price of $750,000.
